[Cite as Garcia v. Parenteau, 2017-Ohio-8519.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




LUCIANO GARCIA, ET AL.,
                                                         CASE NO. 5-17-13
       PLAINTIFFS-APPELLANTS,

      v.

GARY J. PARENTEAU, M.D., ET AL.,                         OPINION

       DEFENDANTS-APPELLEES.



                Appeal from Hancock County Common Pleas Court
                          Trial Court No. 2014-CV-0360

                                     Judgment Affirmed

                          Date of Decision: November 13, 2017



APPEARANCES:

        Tim Van Eman for Appellants

        Martin T. Galvin and Donald J. Moracz for Appellees
Case No. 5-17-13


WILLAMOWKSI, J.

       {¶1} Plaintiffs-appellants Luciano Garcia (“Luciano”) and Nora Garcia

(“Nora”) appeal the judgment of the Court of Common Pleas of Hancock County

for granting the defendants-appellees’ motion for summary judgment. In particular,

Luciano and Nora argue that the trial court erred by (1) finding that Dr. David J.

Meier, M.D. (“Dr. Meier”) and Luciano did not have a physician-patient

relationship and (2) determining that the plaintiff-appellants filed their complaint

against Dr. Meier and Blanchard Valley Medical Associates, Inc. (“BVMA”)

outside of the time period permitted under the statute of limitations for medical-

malpractice claims. For the reasons set forth below, the judgment of the lower court

is affirmed.

                          Facts and Procedural History

       {¶2} On October 4, 2012, Dr. Gary L. Parenteau, M.D. (“Dr. Parenteau”)

performed a coronary artery bypass surgery on Luciano at the Blanchard Valley

Hospital. Doc. 1, 17. On July 23, 2014, Luciano and Nora filed a complaint with

the Hancock County Court of Common Pleas, alleging that Dr. Parenteau and

Cardiac, Vascular, and Thoracic Surgery of Northwest Ohio had committed medical

malpractice. Doc. 1. On December 17, 2014, Luciano and Nora filed an amended

complaint that sought to add Dr. Michael R. Denike, D.O. (“Dr. Denike”) and

Specialty Physicians of Blanchard Valley, LLC as defendants to this action. Doc.




                                        -2-
Case No. 5-17-13


26. On December 11, 2015, Luciano and Nora filed a second amended complaint

that sought to add Dr. Meier and BVMA as defendants to this action. Doc. 63.

       {¶3} On December 21, 2015, Dr. Meier and BVMA filed an answer to the

plaintiffs’ second amended complaint in which they raised the affirmative defense

of the statute of limitations. Doc. 69. On February 25, 2016, Dr. Meier and BVMA

filed a motion for summary judgment, arguing that the plaintiffs had not filed the

second amended complaint within the period allowed under the statute of

limitations. Doc. 78. Dr. Meier and BVMA also argued that no physician-patient

relationship had been formed between Dr. Meier and Luciano. Doc. 78. On October

24, 2016, the trial court granted this motion for summary judgment. Doc. 116. In

this order, the trial court determined that no physician-patient relationship had been

formed between Dr. Meier and Luciano. Doc. 116. As a result, the trial court found

that Dr. Meier had no professional duty to Luciano and could not have, therefore,

been liable of the medical malpractice claim in Luciano’s complaint. Doc. 116. The

trial court also found that the statute of limitations barred this claim. Doc. 116.

       {¶4} Luciano and Nora filed notice of appeal on June 8, 2017. Doc. 165. On

appeal, plaintiffs raise the following two assignments of error:

                            First Assignment of Error

       The trial court erred by finding that no physician-patient
       relationship existed between Mr. Garcia and Dr. Meier.




                                          -3-
Case No. 5-17-13


                           Second Assignment of Error

       The trial court erred by finding that Plaintiffs’ claims against
       Meier and BVMA were not filed within the statute of limitations
       set by R.C. 2305.113(A).

For the sake of analytical clarity, we will begin with the second assignment of error

and then proceed to the first assignment of error.

                            Second Assignment of Error

       {¶5} In their second assignment of error, Luciano and Nora argue that the

trial court erred in determining that the statute of limitations had run by the time

they filed their second amended complaint. In its order, the trial court determined

that the one-year statute of limitations began to run in September 2013, which is

when Luciano became aware that he might have grounds to file a medical

malpractice claim. The appellants, however, argue that the statute of limitations

should not have begun to run until they discovered Dr. Meier’s involvement with

this process on May 6, 2015.

                                  Legal Standard

       {¶6} Under R.C. 2305.113(A), “an action upon a medical, dental,

optometric, or chiropractic claim shall be commenced within one year after the

cause of action accrued.” R.C. 2305.113(A).

       A cause of action for medical malpractice accrues, and the one-
       year statute of limitations commences to run when the patient
       discovers, or in the exercise of reasonable care and diligence
       should have discovered, the resulting injury or when the
       physician-patient relationship for that condition terminates,
       whichever occurs later.

                                         -4-
Case No. 5-17-13



Wade v. Lima Mem. Hosp., 2015-Ohio-929, 28 N.E.3d 161, ¶ 18 (3d Dist.), quoting

Josolowitz v. Grant/Riverside Methodist Hosp. Corp., 10th Dist. Franklin No.

99AP-1462, 2000 WL 861836, *2 (June 29, 2000).

       {¶7} In making the determination as to when the statute of limitations began

to run, courts must examine

       the facts of the case in order to find (1) when the injured party
       became aware, or should have become aware, of the extent and
       seriousness of his condition, (2) whether the injured party was
       aware, or should have been aware, that the condition was related
       to a specific medical service previously rendered him, and (3)
       whether the condition would put a reasonable person on notice of
       the need for further inquiry as to the cause of the condition.

Pearsall v. Guernsey, 3d Dist. Hancock No. 5-16-25, 2017-Ohio-681, --- N.E.3d --

-, ¶ 11, quoting Tausch v. Riverview Health Inst., 187 Ohio App.3d 173, 2010-Ohio-

502, 931 N.E.2d 613, ¶ 39 (2d Dist.), citing Hershberger v. Akron City Hosp., 34

Ohio St.3d 1, 516 N.E.2d 204 (1987).

       {¶8} The first prong of this analysis involves the finding of a “cognizable

event,” which “is the occurrence of facts and circumstances which lead, or should

lead, the patient to believe that the physical condition or injury of which she

complains is related to a medical diagnosis, treatment, or procedure that the patient

previously received.” Flowers v. Walker, 63 Ohio St.3d 546, 549, 589 N.E.2d 1284,

1287 (1992).

       Moreover, constructive knowledge of facts, rather than actual
       knowledge of their legal significance, is enough to start the statute
       of limitations running under the discovery rule. A plaintiff need

                                         -5-
Case No. 5-17-13


       not have discovered all the relevant facts necessary to file a claim
       in order to trigger the statute of limitations. Rather, the
       “cognizable event” itself puts the plaintiff on notice to investigate
       the facts and circumstances relevant to her claim in order to
       pursue her remedies.

(Citations omitted). Id. at 1287-1288.

                                   Legal Analysis

       {¶9} In this case, the medical procedure that gave rise to this action occurred

on October 4, 2012. Doc. 1. However, in medical malpractice claims, the statute

of limitations does not begin to run pursuant to the discovery rule until a cognizable

event puts the patient on notice that malpractice may have caused him or her to

suffer injury. In this case, the complaint that Luciano and Nora filed on July 23,

2014, alleged that “Plaintiffs did not and could not discover Defendants [sic]

malpractice until, at the earliest, September 2013.” Doc. 1. Thus, according to the

plaintiffs, the cognizable event occurred in September of 2013.

       {¶10} While the July 23, 2014 complaint was filed within one year of the

cognizable event, Dr. Meier and BVMA were not named as defendants in this initial

complaint. Doc. 1. Rather, Dr. Meier and BVMA were not named as defendants in

this action until December 11, 2015, which is when the plaintiffs filed a second

amended complaint. Doc. 63. The second amended complaint was filed over two

years after the statute of limitations began to run in September of 2013. Thus, the

complaint naming Dr. Meier and BVMA as defendants was not timely filed within

the one-year time period allotted under R.C. 2305.113(A).


                                         -6-
Case No. 5-17-13


       {¶11} Luciano and Nora argue that the statute of limitations, as to Dr. Meier

and BVMA, should not have begun to run until they became of aware of the fact

that Dr. Meier had, in some form, been involved in Luciano’s treatment. Since they

became aware of Dr. Meier’s involvement during a deposition of Dr. Denike on

May 6, 2015, they argue that their second amended complaint was filed within one

year of discovering Dr. Meier’s involvement and, thus, filed within the applicable

statutory time period. In so doing, the plaintiffs seek to make the discovery of facts

regarding Dr. Meier and BVMA’s involvement in Luciano’s treatment the point of

reference for the statute of limitations in this case.

       {¶12} The discovery rule, however, operates with the cognizable event being

the relevant point of reference for the statute of limitations. The cognizable event

triggers the statute of limitations at the time the plaintiff becomes aware that a

medical malpractice claim exists. The cognizable event is not the discovery of

relevant facts later in the process of investigating the medical malpractice claim.

Further, the statute of limitations begins to run regardless of whether the plaintiff

pursues remedies for his injuries or chooses to be dilatory in determining whether a

viable malpractice claim exists. The responsibility of timely further investigation

rests with the patient.

       {¶13} In this case, Luciano became aware that grounds may exist for a

medical malpractice claim in September 2013. This cognizable event triggered the

statute of limitations, giving Luciano and Nora one year from September 2013 to


                                           -7-
Case No. 5-17-13


file a medical malpractice claim. The second amended complaint was filed more

than one year after the cognizable event. Thus, the trial court did not err in

determining that the action filed against Dr. Meier and BVMA was barred by the

statute of limitations and did not err in granting summary judgment in favor of Dr.

Meier and BVMA. For this reason, the appellants’ second assignment of error is

overruled.

                             First Assignment of Error

       {¶14} Since the second assignment of error, which addresses whether the

complaint against Dr. Meier and BVMA was filed within the statute of limitations,

has been overruled, the question raised under the first assignment of error, which

concerns whether Dr. Meier and Luciano formed a physician-patient relationship, is

moot. For this reason, this Court declines to address these issues pursuant to App.R.

12(A)(1)(c).

                                    Conclusion

       {¶15} Having found no error prejudicial to the appellants in the particulars

assigned and argued, the judgment of the Hancock County Court of Common Pleas

is affirmed.

                                                                Judgment Affirmed

ZIMMERMAN and SHAW, J.J., concur.

/hls




                                         -8-